Title: XIII. The Proclamation by the President, 30 March 1791
From: Washington, George
To: 


By the President of the U. S. of A. a Proclamation
Whereas by a proclamation bearing date the 24th. day of Jan. of this present year, and in pursuance of certain acts of the states of Maryland and Virginia, and of the Congress of the U. S. therein mentioned, certain lines of experiment were directed to be run in the neighborhood of George town in Maryland for the purpose of determining the location of a part of the territory of 10. miles square for the permanent seat of government of the U. S. and a certain part was directed to be located within the said lines of experiment on both sides of the Potomac and above the limit of the Eastern branch prescribed by the said act of Congress:
And Congress by an amendatory act, passed on the 3d. day of this present month of March, have given further authority to the President of the U. S. ‘to make any part of the territory below the said limit and above the mouth of Hunting creek, a part of the said district, so as to include a convenient part of the Eastern branch, and of the lands lying on the lower side thereof, and also the town of Alexandria.’
Now therefore for the purpose of amending and completing the location of the whole of the said territory of ten miles square in conformity with the said amendatory act of Congress, I do hereby declare and make known that the whole of the said territory shall be located and included within the four lines following, that is to say:
Beginning at Jones’s point, being the upper cape of Hunting creek in Virginia, and at an angle, in the outset, of 45. degrees West of the North; and running in a direct line ten miles for the first line: then beginning again at the same Jones’s point, and running another direct line, at a right angle with the first, across the Potomac, ten miles for the second line: then from the terminations of the said first and second lines, running two other direct lines, of ten miles each, the one crossing the Eastern branch aforesaid, and the other the Potomac, and meeting each other in a point.
And I do accordingly direct the Commissioners named under the authority of the said first mentioned act of Congress to proceed forthwith to have the said four lines run, and by proper metes and bounds defined and limited, and thereof to make due report under their hands and seals: and the territory so to be located, defined  and limited, shall be the whole territory accepted by the said acts of Congress as the district for the permanent seat of the government of the U. S.
<And Whereas the said first mentioned act of Congress did further enact that the said Commissioners should, under the direction of the President of the U. S. provide suitable buildings for the accomodation of Congress and of the President and for the public offices of the government of the United States; I do hereby further declare and make known, that [the highest summit of lands in the town heretofore called Hamburg, within the said territory, with a convenient extent of grounds circumjacent, shall be appropriated for a Capitol for the accomodation of Congress, and such other lands between George town and the stream heretofore called the Tyber, as shall on due examination be found convenient and sufficient, shall be appropriated for the accomodation of the President of the United States for the time being, and for the public offices of the government of the United States.] And I do hereby direct the said Commissioners accordingly.>
In testimony whereof, I have caused the seal of the U. S. to be affixed to these presents, and signed the same with my hand. Done at Georgetown aforesaid the 30th. day of March, in the year of our Lord 1791, and of the Independence of the U. S. the fifteenth.
